Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0903
                        Lower Tribunal No. F14-700
                           ________________


                           Edward R. Brown,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Edward R. Brown, in proper person.

     Ashley Moody, Attorney General, for respondent.


Before EMAS, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Denied. See Baker v. State, 878 So. 2d 1236, 1245 (Fla. 2004) ("The

remedy of habeas corpus is not available in Florida to obtain the kind of
collateral postconviction relief available by motion in the sentencing court

pursuant to rule 3.850.") (citation omitted); Mills v. Dugger, 574 So. 2d 63,

65 (Fla. 1990) ("[H]abeas corpus is not to be used `for obtaining additional

appeals of issues which were raised, or should have been raised, on direct

appeal ... or which could have, should have, or have been raised in' prior

postconviction filings.") (citation omitted); Brown v. State, No. 3D20-1939

(Fla. 3d DCA Feb. 24, 2021) (denying postconviction appeal of ineffective

assistance of trial counsel); Brown v. State, No. 3D21-56 (Fla. 3d DCA Feb.

3, 2021) (denying postconviction appeal raising other grounds).




                                     2